On Application for a Rehearing.
Breaux, J.
We have re-examined this case, and reconsidered the law and the facts involved.
We are convinced that our decree is correct, particularly for the ■reason that the company, West Monroe Mill, owner of the property, whose title is attacked, is not a party.
We have not changed our views, as heretofore expressed, save in an unimport ant particular.
The Code of Practice directs:
“If the judgment be reversed, in whatever degree it may be, the •appellee shall pay the costs.”
Having disturbed the judgment below in matter involving three hundred and sixty-three dollars, and reserved to each party (plaintiff and defendant) his right as to claim, we think the change is enough to carry costs.
The question being plain enough, without further hearing;, the •change as relates to costs is ordered.
Our decree remains; the defendant and appellee to pay the costs.
Rehearing refused.